DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 9-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tutian et al (WO 2018108055 A1).
Regarding claim 1, Tutian teaches a refrigerator (refrigerator 1) comprising: a cabinet (heat insulating box 2) that defines a storage compartment (refrigerating compartment 3, freezing compartment 4A, and vegetable compartment 7, figure 2); an evaporator (cooler 32) located inside the cabinet (as shown on figure 1); a first duct assembly (supply air passage 15, figure 2) located at a front of the evaporator (as shown on figure 2), the first duct assembly (15) comprising a blower fan (blower 40) configured to generate a flow of cold air passing through the evaporator (via cooling chamber 13, as shown on figure 2); and a second duct assembly (air passage 14, figure 2) coupled to an upper side of the first duct assembly (air passage 15 continues upward past blower 40 and connects to air passage 14 after windshield 34, as shown on figure 2) and configured to guide the cold air received from the first duct assembly to the storage compartment (as shown on figure 2), wherein the first duct assembly (15) comprises: a circumferential flow path (spacer member 35) that accommodates at least a portion of the blower fan (as shown on figure 7) and is configured to guide the cold air in a circumferential direction of the blower fan (when blower 40 spins in a circumferential direction, air is blown out of the upper portion of spacer member 35 via air outlet 18, as shown on figure 10), and an upper flow path configured to guide the cold air from the circumferential flow path to the second duct assembly (via windshield 34, cold air is guided after spacer member 35 to air passage 14, as shown on figure 2), and wherein at least one of the circumferential flow path (via spacer member 35, which guides cold air through air outlet 18, as shown on figure 2) or the upper flow path of the first duct assembly defines a first discharge part (air outlet 18) configured to discharge the cold air into the storage compartment (discharging onto compartment 6, figure 2).
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, Tutian teaches wherein the first discharge part (air outlet 18) is located vertically higher (one of the air outlets 18 is located directly below insulating partition wall 28, figure 2) than a center of the blower fan (located above the center of blower 40, figure 2).
Regarding claim 3, Tutian teaches wherein the first discharge part (air outlet 18) comprises a plurality of first discharge parts (multiple air outlets 18, figure 2) defined at opposite sides with respect to the blower fan (as shown on figure 2).
Regarding claim 4, Tutian teaches wherein the first duct assembly (air passage 15) comprises: a first part (partition member 25) located at the front of the evaporator (partition member 25 is located in front of cooler 32, as shown on figure 2), the blower fan (blower 40) being coupled to a rear surface of the first part (as shown on figure 7); and a second part (as annotated below on figure 2) that extends upward (as annotated below on figure 2) from an upper end of the first part (extending upwards past partition member 25, and as annotated below on figure 2) and is inclined rearward (inclined rearwards, as annotated below on figure 2) with respect to an upward direction (in an upwards direction, past windshield 34 as annotated below on figure 2), the second part being connected to a lower end of the second duct assembly (second part is located on the lower portion of air passage 14, as shown below on figure 2).

    PNG
    media_image1.png
    822
    766
    media_image1.png
    Greyscale



Regarding claim 5, Tutian teaches wherein the blower fan (blower 40) is located vertically higher than the evaporator (as shown on figure 2), and wherein the first discharge part (air outlet 18) is defined in the first part of the first duct assembly (air outlet 18 is located within air passage 15, as shown on figure 2) and comprises a plurality of first discharge parts (plurality of air outlets 18, as shown on figure 2) defined at opposite sides with respect to the blower fan (air outlets 18 are located in front of blower 40, therefore at opposite sides, as shown on figure 2).
Regarding claim 9, Tutian teaches wherein the first duct assembly (air passage 15) further comprises a lower flow path (as annotated below on figure 4) configured to guide the cold air supplied from the circumferential flow path to a lower end of the first duct assembly (lower end of air passage 15, as shown on figure 4).

    PNG
    media_image2.png
    711
    545
    media_image2.png
    Greyscale

Further, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 10, Tutian teaches wherein the first duct assembly (air passage 15) further comprises a second discharge part (as annotated above on figure 4) defined at the lower end of the first duct assembly and configured to discharge the cold air guided along the lower flow path into the storage compartment (lower end of air passage 15 discharges cold air into freezer compartment 6, as shown on figure 4).
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 11, Tutian teaches wherein the first duct assembly (air passage 15) further comprises an introduction duct (return port 23) located at least one side of the second discharge part (lower side of second discharge port, outlet 18, as shown on figure 4) and configured to guide the cold air from the storage compartment toward the evaporator (return port 23 for returning air from the freezing compartment 4A/6 to the lower portion of the cooling chamber 13, where cooler 32 is located, page 5 second paragraph).
Regarding claim 13, Tutian teaches wherein the first duct assembly (air passage 15) further comprises a third discharge part (as annotated below on figure 5) configured to discharge a portion of the cold air guided along the lower flow path into the storage compartment (as shown below on figure 5), the third discharge part (as annotated below on figure 5) being located vertically higher than the second discharge part (third discharge part is located higher than the annotated second discharge part of figure 4, as shown below on figure 5).

    PNG
    media_image3.png
    831
    694
    media_image3.png
    Greyscale

Further, it is understood, claim 13 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 14, Tutian teaches wherein the first duct assembly (air passage 15) further comprises a limiting protrusion (as annotated above on figure 5) configured to limit an amount of the cold air flowing toward the third discharge part (limits the amount of air that gets discharged in the third discharge part, as shown above on figure 5).
Further, it is understood, claim 14 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, Tutian teaches wherein the limiting protrusion (as annotated above on figure 5) is located at an upper side of the third discharge part (located on the upper portion of the third discharge part, as shown above on figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 6-8, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutian et al (WO 2018108055 A1) in view of Han et al (EP 3301385 A1).
Regarding claim 6, Tutian teaches the invention as described above but fail to teach wherein the first duct assembly further comprises: a shroud that faces the evaporator and defines a cold air introduction hole; and a grille plate coupled to a front side of the shroud, and wherein the blower fan is located between the grille plate and the shroud.
However, Han teaches wherein the first duct assembly (flow supply device 300) further comprises: a shroud (grill cover 330) that faces the evaporator (as shown on figure 14) and defines a cold air introduction hole (refrigerating chamber supply port 339); and a grille plate (grill cover 320) coupled to a front side of the shroud (as shown on figure 6), and wherein the blower fan (blowing fan 350) is located between the grille plate and the shroud (as shown on figure 6).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Tutian to include wherein the first duct assembly further comprises: a shroud that faces the evaporator and defines a cold air introduction hole; and a grille plate coupled to a front side of the shroud, and wherein the blower fan is located between the grille plate and the shroud in view of the teachings of Han to provide a duct assembly to discharge cool air via a blowing fan through air outlets. 
Regarding claim 7, the combined teachings teach wherein the first discharge part (cold air supplying ports 325 of Han, corresponding to air outlet 18 of Tutian) is defined at the grille plate (grill cover 320 of Han).
Regarding claim 8, the combined teachings teach wherein the first discharge part (cold air supplying ports 325 of Han, corresponding to air outlet 18 of Tutian) protrudes from the first duct assembly (protrudes from grill cover 320, which forms part of flow supply device 300, as shown on figure 7 of Han).
Regarding claim 16, the combined teachings teach wherein the first duct assembly (flow device 300 of Han) further comprises: a first flow guide (as annotated below on figure 7 of Han) that surrounds a circumference of the blower fan and defines the circumferential flow path (when installed, surrounds the circumference of blower fan 350 and creates a flow path, as shown on figure 7 of Han); a second flow guide (via first supply duct 380) that extends to an upper side of the first flow guide (first flow guide, as annotated on figure 7, extends to first supply duct 380, as shown on figure 7) and defines the upper flow path (first supply duct 380 connects to cold air duct 81, as shown on figure 2 of Han); and a third flow guide (via supply duct 385 of Han) that extends from the first flow guide and defines a lower flow path (extends from first flow guide, as annotated below on figure 7 of Han, and continues to supply duct 385 and exits through third supply port 386, as shown on figure 7 of Han).

    PNG
    media_image4.png
    679
    738
    media_image4.png
    Greyscale

Regarding claim 17, the combined teachings teach wherein the lower flow path extends from a circumference of the circumferential flow path (lower flow path extends from where the first flow guide is located and continues to supply duct 385 and exits through third air supply port 386, as shown on figure 7 of Han) and is configured to supply the cold air from the circumferential flow path to a lower end (supply duct 385 being the lower portion of the assembly, as shown on figure 7) of the first duct assembly (as shown on figure 7 of Han).
Further, it is understood, claim 17 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 19, the combined teachings teach wherein the grille plate (grill cover 320) defines a recess (as annotated below on figure 8 of Han) that is recessed from a front surface of the grille plate toward the shroud (recess, as shown below on figure 8, is recess towards grill cover 330, as also shown on figure 7 of Han) the front surface facing the storage compartment (front surface of recess faces storage compartment 13, as shown on figure 2 of Han).

    PNG
    media_image5.png
    498
    584
    media_image5.png
    Greyscale

Regarding claim 20, the combined teachings teach wherein the first duct assembly (flow supply device 300 of Han) further comprises a lower flow path that extends downward from the circumferential flow path (lower flow path extends from where the first flow guide is located and continues to supply duct 385 and exits through third air supply port 386, as shown on figure 7 of Han), and wherein the recess (as annotated above on figure 8 of Han) is defined at least one side of the lower flow path (a portion of the lower flow path where supply duct 385 is connected to, lies behind the recess, as shown on figure 6 and 7 of Han).
Claim 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutian et al (WO 2018108055 A1) in view of Cha et al (US 20180306484 A1).
Regarding claim 12, Tutian teaches the invention as described above but fail to teach wherein the first duct assembly further comprises a filtering member located in the introduction duct.
However, Cha teaches wherein the first duct assembly (air channel P, as shown on figure 5) further comprises a filtering member (filtering unit 67, as shown on figure 4 and 5) located in the introduction duct (within duct 4, as shown on figure 5).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Tutian to include wherein the first duct assembly further comprises a filtering member located in the introduction duct in view of the teachings of Cha so that the filter unit may be a sterilizing/pasteurizing filter that can kill and remove bacteria in the air. 
Regarding claim 18, the combined teachings teach wherein the first flow guide (first channel P1 of Cha) defines a drain hole (water drain hole 95 of Cha) configured to drain water in the circumferential flow path to the lower flow path (discharge guide 92 may be an air guide that can guide the air sent from the fan motor 91 to the first channel P1 and may be a defrost water guide that can guide defrost water to the defrost water drain hole 95, pg7 paragraph 0096 of Cha).
Further, it is understood, claim 18 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763